TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00043-CV


Albert Rivera, Jr., Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 95-01015, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


	Because appellant has failed to file a brief, we will dismiss his appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).
	The Clerk of this Court filed the clerk's record in this cause on January 28, 2002.
Accordingly, appellant's brief was due on March 1, 2002.  See Tex. R. App. P. 38.6(a).
	By postcard dated July 3, 2002, the Clerk of this Court notified the parties that the
appeal was subject to dismissal for want of prosecution unless appellant filed a brief by July 15,
2002, or tendered a motion for extension of time reasonably explaining the failure to do so.  Thus
far, appellant has submitted neither a brief nor a motion for extension of time to file a brief.
	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).


__________________________________________
Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   August 30, 2002
Do Not Publish